DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 10, 12 – 19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 13 and 21, prior arts of Ritter et al. (US 9,326,417), Dunwoody et al. (US 8,410,364) and Salinas (US 6,482,046) teach “a cable backplane board, capable of being mounted on a sub-rack and comprising: at least one cable box, wherein each of the at least one cable box comprises a box body and at least one cable assembly, and each of the at least one cable assembly comprises at least two electrical connectors and at least one cable.”
However, none of Ritter et al. (US 9,326,417), Dunwoody et al. (US 8,410,364) and Salinas (US 6,482,046) teaches “the at least two electrical connectors are fixed to the box body, the at least one cable is disposed inside the box body, and the at least two electrical connectors are connected to each other through the at least one cable; and a plurality of single boards on the sub-rack is interconnected through electrical connectors and cables”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in independent claims 1, 13 and 21. These limitations, in combination with the remaining limitations of claims 1, 13 or 21, are neither taught nor suggested by the prior art of record, therefore claims 1, 13 and 21 are allowable.
Claims 2 – 10, 12, 14 - 19 and 22 are dependent on clams 1 or 13 or 21 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831